Order entered May 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01369-CR
                                     No. 05-13-01370-CR

                         JEREMY DEANDRE TAYLOR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                     Trial Court Cause Nos. F07-60081-K, F07-60083-K

                                          ORDER
        The Court GRANTS appellant’s motion to order court reporter to file record.

        We ORDER Janice Garrett, the official court reporter for Criminal District Court No. 4,

to file a supplemental reporter’s record that contains the September 13, 2013 revocation hearing

within FIFTEEN (15) DAYS from the date of this order.

        We ORDER appellant to file the brief within FORTY-FIVE (45) DAYS from the date

of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE